DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 01/20/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 NR AH#3, Nagoya, Japan, 18th-21st September 2017, R1-1716524, Agenda item: 6.1.2.1; Source: Nokia, Nokia Shanghai Bell, Title: Remaining details on NR-PBCH, now onwards Document Nokia), in view of Sui et al., (International Publication Number: WO 2017/160222 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 10/22/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 NR AH #3, Nagoya, Japan, 18th-21st September 2017, R1-1716524, Agenda item: 6.1.2.1; Source: Nokia, Nokia Shanghai Bell, Title: Remaining details on NR-PBCH, now onwards Document Nokia), in view of Jiang et al., (Pub. No.: US 2008/0181149 A1), further in view of Sui et al., (International Publication Number: WO 2017/160222 A1).

Claim Objections
3.	Claims 1-4 are objected to because of the following informalities: The claim 1 has “in the” duplicate.  Appropriate correction is required.  Further, the claims be amended 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 NR AH #3, Nagoya, Japan, 18th-21st September 2017, R1-1716524, Agenda item: 6.1.2.1; Source: Nokia, Nokia Shanghai Bell, Title: Remaining details on NR-PBCH, now onwards Document Nokia), in view of Jiang et al., (Pub. No.: US 2008/0181149 A1), further in view of Sui et al., (International Publication Number: WO 2017/160222 A1).

Regarding Claim 1,	 (Currently Amended) Document Nokia discloses a method for wireless communication, comprising: 
determining, according to a value of a second indication field in a physical broadcasting channel (PBCH) in a first synchronization signal (SS) block, that a first indication field in the in the first SS block is used for: (Document Nokia, whole document, Emphasis: page 8,  line 12, 4 bit indication field in the NR-PBCH, different values in Table 3 which is assigned to said field, therefore the use of said field is determined in order to assign a corresponding value among the different values)
indicating a physical resource block (PRB) grid offset (Document Nokia, Table 3, offset between SS block frequency domain location and PRB grid in RE level) between channels or signals of an SS block and a non-SS block (Document Nokia, page 7, line 10 and 11, there is an arbitrary offset between the edge of the sync block RBs and the edge of the data RBs in the channel, this offset be upto 11 RE (i.e. sub-carriers) and Table 3 “0000” SS block for initial frequency synchronization and offset to PRB grid 0 Res; therefore the 4 bit field is used to indicate the PRB grid offset between an SS block for initial frequency synchronization and a non-SS data block in the PRB grid), or indicating resource (Document Nokia, Table 3, “1111” SS block not for initial frequency synchronization and offset to PRB grid 0 Res, therefore, the 4-bit field is used to indicate the relative offset a second SS block that is not for initial frequency synchronization)
sending the first SS block, wherein when the first indication field is used for indicating the resource information of the second SS block, the first indication field in the first SS block indicates the resource information of the second SS block. (Document Nokia, page 8, line 12, 4 bit indication field in the NR-PBCH, different values in Table 3 which be assigned to said field, therefore, the use of said field is determined in order to assign a corresponding value among the different values.  Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3, page 7)
Document Nokia does not explicitly disclose first indication field and second indication field.
However, Jiang explicitly discloses about first indication field and second indication field.  (Jiang, paragraphs [0019]-[0020], [0044] step 504 first indication field and second indication field, paragraphs [0048]-[0059], Fig. 6, paragraph [0050] first indication field 606, second indication field 608, Fig. 7, paragraph [0051] first indication field 706, second indication field 708)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of the claimed invention with that of Jiang so that first indication field and second indication field be included in a method for wireless communication.  The motivation to combine (Jiang, [0005])
Document Nokia and Jiang do not explicitly disclose about the resource information.
However, Sui discloses about frequency resource explicitly and elaborates on it. (Sui, Abstract, paragraphs [0190] and [0233]-[0257])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia and Jiang before the effective filing date of the claimed invention with that of Sui so that frequency resource information be included in a method for wireless communication.  The motivation to combine the teachings of Sui would be able to adjust frequency applicable for the frequency resource in wireless communication system.  (Sui, Abstract, paragraphs [0010]-[0015])

Regarding Claim 2,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the method of claim 1, wherein when the first indication field is used for indicating the PRB grid offset, the first indication field in the first SS block indicates the PRB grid offset. (Document Nokia, whole document, Document Nokia discloses about PRB and PRB grid offset through Tables 1-3, section 2.1.3, and 2.1.4)
 
Regarding Claim 3,	 (Currently Amended) The combination of Document Nokia, Jiang, and Sui disclose the method of claim 2, wherein when the second indication field is used for indicating a part of the resource information of the second SS block, the first indication field indicates another part of the resource information of the second SS block.  (Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3 page 7)

Regarding Claim 4,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the method of claim 3, wherein the resource information comprises relative frequency offset information between the first SS block and the second SS block. (Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3 page 7)

 Regarding Claim 5,	 (Currently Amended) Document Nokia discloses a method for wireless communication, comprising: 
receiving a first synchronization signal (SS) block; (Document Nokia, whole document, Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3, page 7)
determining, according to a value of a second indication field in a physical broadcasting channel (PBCH) in the SS block, that a first indication field in a PBCH in the first SS block indicates a physical resource block (PRB) grid offset between channels or signals of an SS block and a non-SS block, or indicates resource information of a second SS block; and (Document Nokia, whole document, Emphasis: page 8, line 12, 4 bit indication field in the NR-PBCH, different values in Table 3 which be assigned to said field, therefore the use of said field is determined in order to assign a corresponding value among the different values)
when the first indication field indicates the resource information of the second SS block, obtaining, from the first indication field, the resource information of the second SS block.  (Document Nokia, whole document, Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3, page 7)
Document Nokia does not explicitly disclose first indication field and second indication field.
However, Jiang explicitly discloses about first indication field and second indication field.  (Jiang, paragraphs [0019]-[0020], [0044] step 504 first indication field and second indication field, paragraphs [0048]-[0059], Fig. 6, paragraph [0050] first indication field 606, second indication field 608, Fig. 7, paragraph [0051] first indication field 706, second indication field 708)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of the claimed invention with that of Jiang so that first indication field and second indication field be included in a method for wireless communication.  The motivation to combine the teachings of Jiang would enable an advanced high-speed communication system, provide high frequency spectrum utilization, universal coverage and would meet all kinds of QoS requirements, providing diverse, flexible two-way transmission services and better communication quality to reduce transmission interruption rates. (Jiang, [0005])

However, Sui discloses about frequency resource explicitly and elaborates on it. (Sui, Abstract, paragraphs [0190] and [0233]-[0257])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia and Jiang before the effective filing date of the claimed invention with that of Sui so that frequency resource information be included in a method for wireless communication.  The motivation to combine the teachings of Sui would be able to adjust frequency applicable for the frequency resource in wireless communication system.  (Sui, Abstract, paragraphs [0010]-[0015])
  
Regarding Claim 6,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the method of claim 5, further comprising: 
when the first indication field indicates the PRB grid offset, obtaining the PRB grid offset from the first indication field. (Document Nokia, whole document, Document Nokia discloses about PRB and PRB grid offset through Tables 1-3, section 2.1.3, and 2.1.4)
 
Regarding Claim 7,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the method of claim 6, further comprising: 
(Document Nokia, whole document, Document Nokia discloses about PRB and PRB grid offset through Tables 1-3, section 2.1.3, and 2.1.4)
 receiving RMSI according to a received control channel. (Document Nokia, whole document, Document Nokia discloses about RMSI/RMSI scheduling through Introduction: agreement, section 2.1.1, 2.1.2, and through Figs. 1, 3, and Conclusions) 
  
Regarding Claim 8,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the method of claim 5, wherein the method further comprises: 
receiving, after obtaining the resource information of the second SS block, the second SS block according to the resource information of the second SS block. (Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3 page 7)
  
Regarding Claim 9,	 (Currently Amended) The combination of Document Nokia, Jiang, and Sui disclose the method of claim 8, wherein when the second indication field is used for indicating a part of the resource information of the second SS block, the first indication field indicates another part of the resource information of the second SS block.  (Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3 page 7)
  
Regarding Claim 10,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the method of claim 9, wherein the resource information of the second SS block comprises relative frequency offset information between the first SS block and the second SS block. (Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3 page 7)
 
Regarding Claim 11,	 (Currently Amended) Sui discloses a network device, comprising: (Sui, Fig. 2b, [0023], and [0092]-[0102], Sui discloses a block diagram of a network node 101 which is network device through Fig. 2b)
a memory configured to store computer-executable instructions; and (Sui, Fig. 2b, [00101]-[00102] the memory 184 comprises instructions executable by the processing circuitry 180)
one or more processors in communication with the memory and configured to execute the computer-executable instructions to at least: (Sui, Fig. 2b, [0093]-[00102] the memory 184 comprises instructions executable by the processing circuitry 180)
determine, according to a value of a second indication field in a physical broadcasting channel (PBCH) in the synchronization signal (SS) block, that a first indication field in a PBCH in a first SS block is used for: (Document Nokia, whole document, Emphasis: page 8,  line 12, 4 bit indication field in the NR-PBCH, different values in Table 3 which is assigned to said field, therefore the use of said field is determined in order to assign a corresponding value among the different values)
(Document Nokia, page 7, lines 16 and 17, the NR-PBCH should signal the above stated offset between SS block position and PRB grid, page 8, line 12, 4 bit indication field in the NR-PBCH, different values in Table 3 which be assigned to said field, therefore, the use of said field is determined in order to assign a corresponding value among the different values.  Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3, page 7)
sending the first SS block, wherein when the first indication field is used for indicating the resource information of the second SS block, the first indication field in the first SS block indicates the resource information of the second SS block.  (Document Nokia, page 8, line 12, 4 bit indication field in the NR-PBCH, different values in Table 3 which be assigned to said field, therefore, the use of said field is determined in order to assign a corresponding value among the different values.  Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3, page 7)
Document Nokia does not explicitly disclose first indication field and second indication field.
However, Jiang explicitly discloses about first indication field and second indication field.  (Jiang, paragraphs [0019]-[0020], [0044] step 504 first indication field and second indication field, paragraphs [0048]-[0059], Fig. 6, paragraph [0050] first indication field 606, second indication field 608, Fig. 7, paragraph [0051] first indication field 706, second indication field 708)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of the claimed invention with that of Jiang so that first indication field and second indication field be included in a method for wireless communication.  The motivation to combine the teachings of Jiang would enable an advanced high-speed communication system, provide high frequency spectrum utilization, universal coverage and would meet all kinds of QoS requirements, providing diverse, flexible two-way transmission services and better communication quality to reduce transmission interruption rates. (Jiang, [0005])
Document Nokia and Jiang do not explicitly disclose about the resource information.
However, Sui discloses about frequency resource explicitly and elaborates on it. (Sui, Abstract, paragraphs [0190] and [0233]-[0257])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia and Jiang before the effective filing date of the claimed invention with that of Sui so that frequency resource information be included in a method for wireless communication.  The motivation to combine the teachings of Sui would be able to adjust frequency applicable for the frequency resource in wireless communication system.  (Sui, Abstract, paragraphs [0010]-[0015]) 

Regarding Claim 12,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the network device of claim 11 (Sui, Fig. 2b, [0023], and [0092]-[0102], Sui discloses a block diagram of a network node 101 which is network device through Fig. 2b) wherein when the first indication field is used for indicating the PRB grid offset, the first indication field in the first SS block indicates the PRB grid offset.  (Document Nokia, whole document, Document Nokia discloses about PRB and PRB grid offset through Tables 1-3, section 2.1.3, and 2.1.4)
  
Regarding Claim 13,	 (Currently Amended) The combination of Document Nokia, Jiang, and Sui disclose the network device of claim 12 (Sui, Fig. 2b, [0023], and [0092]-[0102], Sui discloses a block diagram of a network node 101 which is network device through Fig. 2b) wherein when the second indication field is used for indicating a part of the resource information of the second SS block, the first indication field indicates another part of the resource information of the second SS block. (Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3 page 7)
  
Regarding Claim 14,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the network device of claim 13 (Sui, Fig. 2b, [0023], and [0092]-[0102], Sui discloses a block diagram of a network node 101 which is network device through Fig. 2b), wherein the resource information comprises relative frequency offset information between the first SS block and the second SS block. (Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3 page 7)
 
Regarding Claim 15,	 (Currently Amended) Sui discloses a terminal device, comprising: (Sui, [0045], Fig. 2a, [0022] and [0080]-[0091] Sui discloses block diagram of wireless device 105 through Fig. 2a)
a memory configured to store computer-executable instructions; and (Sui, paragraphs [0090]-[0091] The wireless device 105 further comprises a memory 173 comprising one or more memory units.  The memory 173 comprises instructions executable by the processing circuitry 170)
one or more processors in communication with the memory and configured to execute the computer-executable instructions to at least: (Sui, paragraph [0012] computer program comprising instructions, executed on at least one processor)
receive a first SS block; (Document Nokia, whole document, Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3, page 7)
determine, according to a value of a second indication field in a physical broadcasting channel (PBCH) in the synchronization signal (SS) block, that a first indication field in a PBCH in the first SS block indicates a physical resource block (PRB) grid offset between channels or signals of an SS block and a non-SS block, or indicates resource information of a second SS block; and  (Document Nokia, whole document, Emphasis: page 8, line 12, 4 bit indication field in the NR-PBCH, different values in 
when the first indication field indicates the resource information of the second SS block, obtain, from the first indication field, the resource information of the second SS block.  (Document Nokia, whole document, Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3, page 7)
Document Nokia does not explicitly disclose first indication field and second indication field.
However, Jiang explicitly discloses about first indication field and second indication field.  (Jiang, paragraphs [0019]-[0020], [0044] step 504 first indication field and second indication field, paragraphs [0048]-[0059], Fig. 6, paragraph [0050] first indication field 606, second indication field 608, Fig. 7, paragraph [0051] first indication field 706, second indication field 708)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of the claimed invention with that of Jiang so that first indication field and second indication field be included in a method for wireless communication.  The motivation to combine the teachings of Jiang would enable an advanced high-speed communication system, provide high frequency spectrum utilization, universal coverage and would meet all kinds of QoS requirements, providing diverse, flexible two-way transmission services and better communication quality to reduce transmission interruption rates. (Jiang, [0005])

However, Sui discloses about frequency resource explicitly and elaborates on it. (Sui, Abstract, paragraphs [0190] and [0233]-[0257])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia and Jiang before the effective filing date of the claimed invention with that of Sui so that frequency resource information be included in a method for wireless communication.  The motivation to combine the teachings of Sui would be able to adjust frequency applicable for the frequency resource in wireless communication system.  (Sui, Abstract, paragraphs [0010]-[0015])
 
Regarding Claim 16,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the terminal device of claim 15 (Sui, [0045], Fig. 2a, [0022] and [0080]-[0091] Sui discloses block diagram of wireless device 105 through Fig. 2a) wherein the one or more processors are further configured to execute the computer-executable instructions to at least: (Sui, paragraph [0012] computer program comprising instructions, executed on at least one processor)
receive, after obtaining the resource information of the second SS block, the second SS block according to the resource information of the second SS block. (Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3 page 7)
 
Regarding Claim 17,	 (Currently Amended) The combination of Document Nokia, Jiang, and Sui disclose the terminal device of claim 16 (Sui, [0045], Fig. 2a, [0022] and [0080]-[0091] Sui discloses block diagram of wireless device 105 through Fig. 2a) wherein when the second indication field is used for indicating a part of the resource information of the second SS block, the first indication field indicates another part of the resource information of the second SS block. (Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3 page 7)

 Regarding Claim 18,	 (Original) The terminal device of claim 17 (Sui, [0045], Fig. 2a, [0022] and [0080]-[0091] Sui discloses block diagram of wireless device 105 through Fig. 2a) wherein the resource information of the second SS block comprises relative frequency offset information between the first SS block and the second SS block.  (Sui, Abstract, paragraphs [0190] and [0233]-[0257], Document Nokia discloses about SS block through section 2.1.2, page 3, Figs. 1-3, section 2.1.3, and Table 3 page 7)
  
Regarding Claim 19,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the terminal device of claim 15 (Sui, [0045], Fig. 2a, [0022] and [0080]-[0091] Sui discloses block diagram of wireless device 105 through Fig. 2a) wherein the one or more processors are further configured to execute the computer-executable instructions to at least: (Sui, paragraph [0012] computer program comprising instructions, executed on at least one processor)
(Document Nokia, whole document, Document Nokia discloses about PRB and PRB grid offset through Tables 1-3, section 2.1.3, and 2.1.4)
 
Regarding Claim 20,	 (Original) The combination of Document Nokia, Jiang, and Sui disclose the terminal device of claim 19 (Sui, [0045], Fig. 2a, [0022] and [0080]-[0091] Sui discloses block diagram of wireless device 105 through Fig. 2a) wherein the one or more processors are further configured to execute the computer-executable instructions to at least: (Sui, paragraph [0012] computer program comprising instructions, executed on at least one processor)
perform control channel reception according to the PRB grid offset (Document Nokia, whole document, Document Nokia discloses about PRB and PRB grid offset through Tables 1-3, section 2.1.3, and 2.1.4), and 
receive RMSI according to a received control channel. (Document Nokia, whole document, Document Nokia discloses about RMSI/RMSI scheduling through Introduction: agreement, section 2.1.1, 2.1.2, and through Figs. 1, 3, and Conclusions) 
 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463